Order entered October 29, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01436-CR

                 SHAWN RYAN BLANKINSHIP, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

                  On Appeal from the County Court at Law
                          Rockwall County, Texas
                     Trial Court Cause No. CR17-0584

                                   ORDER

      Before the Court is appellant’s October 27, 2020 third motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on November 30, 2020.

                                              /s/   CORY L. CARLYLE
                                                    JUSTICE